                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

SCOTT SEDORE #210661,

              Plaintiff,                           Case No. 19-10311
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
SHERMAN CAMPBELL, et al.,

           Defendants.
___________________________________/

           ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL


       On November 4, 2019, Plaintiff Scott Sedore, a prisoner currently in the custody of

the Michigan Department of Corrections (“MDOC”) filed the present motion, requesting, in

effect, that the Court order Defendants to file a timely answer to his civil rights Complaint.

ECF No. 40, PageID.585.

       However, on October 15, 2019 the Court granted Defendants MDOC, Sherman

Campbell, and Janet Campbell’s motion for enlargement of time to file a responsive

pleading, determining that they had pled “excusable neglect” in failing to timely response to

the Complaint under Fed. R. Civ. P. 6(b)(1)(B), giving Defendants until December 4, 2019

to file an answer or dispositive motion. ECF No. 39, PageID.584. The issue is therefore

moot as to the MDOC Defendants.




                                             -1-
       Defendants Mary Greiner, Rosilyn Jindal, Corizon Health, Inc. (the “Corizon

Defendant”) and James E. Blessman have not been formally served. Counsel for the Corizon

Defendants entered a limited appearance for purposes of the Court’s Prisoner Civil Rights

Litigation Early Mediation Program [ECF No. 12], and filed a Demand for Jury Trial on on

July 18, 2019 [ECF No. 28]. Counsel for Defendant Blessman entered an appearance on

September 24, 2019 [ECF No. 35].

       Under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(g), defendants are not

required to file an answer or other responsive pleading until ordered to do so. See Boling v.

Corrections Medical Service, 2007 WL 2515222, *1 (E.D. Mich. 2007), citing Stevenson v.

MDOC, 2007 WL 1202310, *1 (W.D. Mich. 2007)(“Section 1997e(g) bars plaintiff from

obtaining an entry of default...because defendants have no obligation to reply to the

complaint until ordered by the court.”).

       The Corizon Defendants have filed a demand for jury trial, and counsel for Defendant

Blessman has entered an appearance. Whether or not they have been formally served, they

do have actual notice of the complaint. Without deciding whether these Defendants can seek

dismissal for lack of personal jurisdiction under Fed.R.Civ.P. 12(b)(2) or otherwise,

Plaintiff’s motion to have the Corizon Defendants and Defendant Blessman file an answer

or responsive pleading [ECF No. 40] is GRANTED.1


       1
        The Court’s October 15, 2019 order granting the MDOC Defendants’ motion for
enlargement of time to file a responsive pleading [ECF No. 39] implicitly requires these
Defendants to file a responsive pleading under § 1997e(g). To the extent that there is any

                                             -2-
       All Defendants will file answers or dispositive motions under any provision of

Fed.R.Civ.P. 129(b) or the Prison Litigation Reform Act on or before December 4, 2019.

       IT IS SO ORDERED.



Dated: November 7, 2019                   s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE




                            CERTIFICATE OF SERVICE

       I hereby certify on November 7, 2019 that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants November 7, 2019.


                                                  s/Carolyn M. Ciesla
                                                  Case Manager for the
                                                  Honorable R. Steven Whalen




question, this present order will be considered to require the MDOC Defendants to file a
responsive pleading.

                                            -3-
